U NITED S TATES AIR F ORCE
              C OURT OF C RIMINAL APPEALS

Corey J. CAMPBELL               )                   Misc Dkt No. 2018–06
Staff Sergeant (E-5)            )
U.S. Air Force                  )
             Petitioner         )
                                )
            v.                  )
                                )                   ORDER
Jennifer FORBUS                 )
Commander (O-5)                 )
U.S. Navy                       )
Commandant, Naval Consolidated )
Brig Miramar                    )
                                )
John PLANSKY                    )
Parole and Release Director     )
FOIA/PA Administrator           )
Naval Consolidated Brig Miramar )
            Respondents         )                   Panel No. 2

    A military judge sitting as a general court-martial convicted Petitioner,
contrary to his pleas, of one specification of sexual assault by causing bodily
harm in violation of Article 120(b)(1)(B), Uniform Code of Military Justice
(UCMJ), 10 U.S.C. § 920(b)(1)(B) (2012); two specifications of abusive sexual
contact by causing bodily harm in violation of Article 120(d), UCMJ, 10 U.S.C.
§ 920(d) (2012); one specification of adultery, in violation of Article 134, UCMJ,
10 U.S.C. § 934; and one specification of wrongfully providing alcohol to a mi-
nor, also in violation of Article 134, UCMJ, 10 U.S.C. § 934. Petitioner’s ad-
judged and approved sentence included a dishonorable discharge, confinement
for 55 months, and reduction to the grade of E-1.
    In Petitioner’s initial appeal to this court, we affirmed the findings and
sentence. United States v. Campbell, No. ACM 38875, 2017 CCA LEXIS 153
(A.F. Ct. Crim. App. 28 Feb. 2017) (unpub. op.). The United States Court of
Appeals for the Armed Forces (CAAF) granted review on the issue of whether
this court erred when we held that the military judge’s use of charged conduct
for propensity purposes, although error, was not constitutional error and we
did not test for prejudice using the harmless beyond a reasonable doubt stand-
ard. United States v. Campbell, 76 M.J. 440 (C.A.A.F. 2017) (mem.). The CAAF
granted the petition, set aside our prior decision, and remanded the case to this
                 Campbell v. Forbus, Misc. Dkt. No. 2018–06


court for further consideration in light of United States v. Hukill, 76 M.J. 219
(C.A.A.F. 2017). Id.
   On remand, we found the military judge’s error was harmless beyond a
reasonable doubt. United States v. Campbell, No. ACM 38875 (rem), 2017 CCA
LEXIS 754 (A.F. Ct. Crim. App. 13 Dec. 2017). However, the CAAF granted
review on the issue of whether our determination of harmlessness beyond a
reasonable doubt was incorrect, and summarily reversed our decision as to the
charge and specification of sexual assault, the charge and two specifications of
abusive sexual contact, and the sentence. United States v. Campbell, ___ M.J.
___, No. 18-0122, 2018 CAAF LEXIS 209 (C.A.A.F. 18 Apr. 2018) (mem.). The
CAAF set aside those charges and specifications and the sentence, affirmed the
remaining findings, returned the record to The Judge Advocate General for
remand to this court, and authorized us to order a rehearing on the set-aside
charges and specifications and on the sentence. Id.
    On 10 July 2018, Petitioner filed with this court a Petition for Relief in the
Nature of a Writ of Mandamus, requesting that we order the Respondents
“cease and desist forthwith any attempt to exercise parole supervision over
him, pursuant to the now set-aside sentence in his case.” In the alternative,
Petitioner “demands speedy appellate processing in his case, such that this
court should issue forthwith necessary orders setting aside his sentence pur-
suant to the C.A.A.F. order of 18 April 2018.” On the same day, Petitioner filed
a Motion to Attach several documents in support of his petition. These docu-
ments tend to show Petitioner was released from confinement on 8 January
2018 before the expiration of his term of confinement pursuant to a grant of
parole; that the terms of his parole require him to submit to sex offender treat-
ment and polygraph examination; and that on 2 July 2018 Petitioner’s counsel
submitted a complaint pursuant to Article 138, UCMJ, to Respondent Forbus
contending Petitioner should not be subjected to the terms of parole supervi-
sion in light of the CAAF’s action.
    “The All Writs Act, 28 U.S.C. § 1651(a), grants this court authority to is-
sue extraordinary writs necessary or appropriate in aid of its jurisdiction.”
United States v. Chapman, 75 M.J. 598, 600 (A.F. Ct. Crim. App. 18 Feb. 2016)
(citing Loving v. United States, 62 M.J. 235, 246 (C.A.A.F. 2005)). However, in
order to obtain a writ of mandamus, Petitioner “must show that (1) there is no
other adequate means to attain relief; (2) the right to issuance of the writ is
clear and indisputable; and (3) the issuance of the writ is appropriate under
the circumstances.” Hasan v. Gross, 71 M.J. 416, 418 (C.A.A.F. 2012) (citing
Cheney v. United States Dist. Court, 542 U.S. 367, 380–81 (2004)). We find Pe-
titioner has not demonstrated that he lacks other adequate means to obtain
relief, that he has a clear and indisputable right to the requested writ, or that



                                        2
                 Campbell v. Forbus, Misc. Dkt. No. 2018–06


such a writ is otherwise appropriate under the circumstances. Id.; see United
States v. Katso, 77 M.J. 247 (C.A.A.F. 2018).
   Accordingly, it is by the court on this 12th day of July, 2018,
ORDERED:
    The Motion to Attach dated 10 July 2018 is hereby GRANTED. The Peti-
tion for Relief in the Nature of a Writ of Mandamus dated 10 July 2018 is
hereby DENIED.


                FOR THE COURT



                CAROL K. JOYCE
                Clerk of the Court




                                       3